Case: 12-10553   Document: 00512267284    Page: 1   Date Filed: 06/07/2013




         IN THE UNITED STATES COURT OF APPEALS
                  FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                  Fifth Circuit

                                                                FILED
                                                               June 7, 2013
                               No. 12-10553
                                                               Lyle W. Cayce
                                                                    Clerk

In the Matter of:
HALLWOOD ENERGY L.P.,

                                        Debtor.


RAY BALESTRI, Trustee of the Hallwood Energy I Creditors’ Trust,
as Successor in Interest to Hallwood Energy L.P.,

                                        Plaintiff–Appellee,

HALL PHOENIX/INWOOD L.T.D.,

                                        Intervenor Plaintiff–Appellee,

versus

THE HALLWOOD GROUP INCORPORATED,

                                        Defendant–Appellant.




                Appeal from the United States District Court
                     for the Northern District of Texas
                          USDC No. 3:11-CV-1791
     Case: 12-10553       Document: 00512267284         Page: 2     Date Filed: 06/07/2013

                                       No. 12-10553

Before SMITH, HAYNES, and GRAVES, Circuit Judges.
PER CURIAM:*


       This dispute, ultimately decided in bankruptcy proceedings, arose from
agreements entered into for oil exploration. The defendant appeals a large dam-
age award based variously on theories including breach of contract, fraud, and
tortious interference with contract. The bankruptcy court issued a lengthy opin-
ion, containing findings and conclusions, with which the district court largely
agreed in affirming.
       We have reviewed the briefs and applicable law and pertinent portions of
the record. The judgment works no injustice under the facts as shown, and,
expressing no view on the specific reasoning of the bankruptcy and district
courts in view of the arguments presented, we find no reversible error.
       AFFIRMED.




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.

                                              2